NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

____________________________________
THOMAS DEVITO,                      :
                                     :
      Plaintiff,                     :                          Civil Action No. 16-2879 (SRC)
                                     :
      v.                             :                          OPINION
                                     :
COMMISSIONER OF SOCIAL              :
SECURITY,                            :
                                     :
      Defendant.                     :
____________________________________:

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Thomas DeVito

(“Plaintiff”) of the final decision of the Commissioner of Social Security (“Commissioner”)

determining that he was not disabled under the Social Security Act (the “Act”). This Court

exercises jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of

the parties without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s

decision will be vacated and the case remanded.

        In brief, this appeal arises from Plaintiff’s application for disability benefits, alleging

disability beginning August 1, 2012. A hearing was held before ALJ Hilton R. Miller (the

“ALJ”) on October 15, 2014, and the ALJ issued a decision on November 26, 2014, finding that

Plaintiff was not disabled within the meaning of the Social Security Act. After the Appeals

Council denied Plantiff’s request for review, the ALJ’s decision became the Commissioner’s

final decision, and Plaintiff filed this appeal.

        The ALJ, in short, found that, at step three, Plaintiff did not meet or equal any of the
Listings, and that, at step four, he did not retain the residual functional capacity to perform his

past relevant work. The ALJ found that Plaintiff retained the residual functional capacity to

perform less than the full range of sedentary work. At step five, the ALJ determined, based on

the testimony of a vocational expert, that there are other jobs existing in significant numbers in

the national economy which the claimant can perform, consistent with his medical impairments,

age, education, past work experience, and residual functional capacity. The ALJ concluded that

Plaintiff had not been disabled within the meaning of the Act.

         Plaintiff appeals on several grounds, but this Court need reach only the argument for

reversal that succeeds, that the Commissioner failed to properly evaluate the medical evidence

from Plaintiff’s treating physicians.

         At step four, the ALJ first carefully reviewed the medical evidence of record. He first

reported on the findings of Dr. Weiner, who had treated Plaintiff on multiple occasions in 2013

and 2014. The ALJ reported that Dr. Weiner had submitted a report in July of 2014 in which he

opined that Plaintiff could “sit for less than four hours in an eight-hour workday.” (Tr. 34.) The

record also shows a narrative report by Dr. Weiner, dated July 1, 2014, which states that “the

patient is totally disabled and is unable to return to work.” (Tr. 335.)

         Next, the ALJ reported on the findings of Dr. Wilen, who had treated Plaintiff

“numerous” times. (Tr. 34.) The ALJ reported that Dr. Wilen’s notes consistently evidence

spinal pain, disc herniation, and “internal derangement to the bilateral shoulders and lumbar

spine.” (Tr. 35.) Dr. Wilen’s records do not contain any assessment of Plaintiff’s ability to work

or to sit.

         Next, the ALJ reported on the two electrodiagnostic reports from Dr. Naik, who found


                                                  2
electrodiagnostic evidence of spinal radiculopathy. (Tr. 35.)

       Next, the ALJ discussed the report of agency consultative physician Dr. Wosnitzer. Dr.

Wosnitzer concluded that Plaintiff was mildly to moderately limited in extended sitting due to

lower back pain. (Tr. 36, 247.)

       Last, the ALJ reviewed the records from treating physician Dr. Drucker and noted that

Dr. Drucker assessed Plaintiff’s ability to work and opined that Plaintiff could sit for less than

four hours in an eight-hour workday. (Tr. 38, 353.)

       Having reviewed the medical evidence, the ALJ presented his residual functional

capacity assessment. First, he wrote: “As for the opinion evidence, some weight is given to Dr.

Drucker and Dr. Weiner with greater weight being attached to the fact that they find the claimant

is limited to sedentary exertional work.” (Tr. 38.) The ALJ discussed this, and then repeated

that he “gives weight to Dr. Drucker and Dr. Weiner to the extent that it supports the overall

narrative that despite the claimant’s physical impairments, he was limited to sedentary work.”

(Tr. 38.) The ALJ then stated his determination that the claimant has the residual functional

capacity to perform less than the full range of sedentary work. (Tr. 39.)

       Because, at step four, the ALJ found that Plaintiff is unable to perform his past relevant

work, the evaluation proceeded to step five, and the ALJ heard the testimony of a vocational

expert. The transcript from the hearing shows that the ALJ presented several hypotheticals to the

vocational expert. In the first hypothetical, the ALJ said that the hypothetical person could sit

for a total of six hours in an eight-hour workday. (Tr. 64.) The other hypotheticals did not

change this hypothetical characteristic.

       The ALJ used an ambiguous phrase in making the residual capacity determination: “the


                                                  3
residual functional capacity to perform less than the full range of sedentary work.” (Tr. 39.) The

hypothetical used at step five reveals that what the ALJ meant, in material part, is that Plaintiff

has the capacity to sit for about six hours per eight-hour workday. That determination is not

supported by substantial evidence. In fact, it is supported by absolutely no medical evidence.

No medical expert opined that Plaintiff can sit for at least six hours in an eight-hour workday.

Drs. Weiner and Drucker said that Plaintiff can sit for less than four hours in an eight-hour

workday. Drs. Wilen and Naik made no statements about Plaintiff’s ability to sit. Dr.

Wosnitzer, the consultative medical expert retained by the Commissioner, stated that Plaintiff

was mildly to moderately limited in extended sitting. The determination that Plaintiff can sit for

about six hours in an eight-hour workday is not supported by substantial evidence; rather, it is

supported by no evidence.

       Moreover, the ALJ’s explanation for why he weighted the opinions of Drs. Weiner and

Drucker as he did is not supported by any evidence. After having correctly reported the opinions

of Drs. Weiner and Drucker, the ALJ then stated that they found the claimant limited to

sedentary exertional work. This is false: they both said that Plaintiff could sit for less than four

hours in an eight-hour workday. The assertion that these physicians opined that Plaintiff has the

residual functional capacity for sedentary work is supported by no evidence.

       This Court concludes that the Commissioner’s decision is not supported by substantial

evidence, and that decision is vacated. This case is remanded to the Commissioner for further

proceedings in accordance with this Opinion.

                                                          s/ Stanley R. Chesler
                                                        STANLEY R. CHESLER, U.S.D.J.
Dated: November 20, 2018


                                                  4
